UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1613


ABDALKARIM S. M. QANDEEL; MAISAA MOHD AMEEN KAME ALHINDI,

                Petitioners,

          v.

LORETTA E. LYNCH,

                Respondent.



                               No. 14-2411


ABDALKARIM S. M. QANDEEL; MAISAA MOHD AMEEN KAME ALHINDI,

                Petitioners,

          v.

LORETTA E. LYNCH,

                Respondent.




On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   July 20, 2015                   Decided:   July 30, 2015


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Ira J. Kurzban, KURZBAN KURZBAN WEINGER TETZELI & PRATT, P.A.,
Miami, Florida, for Petitioners. Benjamin C. Mizer, Acting
Assistant Attorney General, Carl McIntyre, Assistant Director,
Margaret   A.  O’Donnell,   OFFICE OF  IMMIGRATION  LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Abdulkarim S.M. Qandeel, a stateless Palestinian, and his

wife, derivative beneficiary Maisaa Mohd Ameen Kame Alhindi, a

native of Saudi Arabia and a citizen of Jordan, petition for

review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal of the Immigration Judge’s denial of

Qandeel’s      requests          for   asylum,       withholding       of    removal,         and

protection under the Convention Against Torture.                               Petitioners

also seek review of the Board’s order denying their motion to

reopen.     We have thoroughly reviewed the record, including the

transcript of Qandeel’s merits hearing, his asylum application,

and   all     supporting         evidence.           We    conclude    that       the    record

evidence      does    not     compel      a    ruling       contrary    to    any       of    the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B)

(2012),     and      that    substantial        evidence        supports      the       Board’s

decision       denying           relief       from        removal.          See     INS        v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).                        We further find that

the Board did not abuse its discretion in denying the motion to

reopen.     See INS v. Doherty, 502 U.S. 314, 323-24 (1992).

      Accordingly,          we    deny    the       petitions    for    review          for   the

reasons stated by the Board.                  See In re: Qandeel (B.I.A. May 30

& Dec. 16, 2014).             We dispense with oral argument because the

facts   and    legal        contentions       are     adequately       presented         in   the



                                                3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                        PETITIONS DENIED




                                    4